Statements by the President
Last week, in the Turkish town of Malatya, three people working for Zirve, a Christian publishing house, were murdered in a particularly cruel manner. This was a dreadful deed, one that I condemn in the strongest terms, and I would encourage the Turkish authorities to continue in their efforts to shed light on every aspect of this crime. The Turkish Government has strongly denounced these attacks, and I would urge them most emphatically to bring those responsible to account for their actions. The protection of religious minorities and of their rights is an important function of the rule of law in any democratic state, and this House condemns all crimes committed by political or religious fanatics against those whose opinions and convictions differ from their own.
I have to inform the House that the news has just reached us of the death of Boris Yeltsin, the former - and first - President of Russia. We wish to express our sympathies to the Russian people.